DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant arguments filed on 09/28/2022.
Claims 21, and 30 have been amended.
Claims 21-23, 25, 27-28 and 30 have been examined and rejected based on new grounds of rejection.
Claims 1-30 have been examined and rejected.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph rejection for claim 26 has been withdrawn, based on Applicant arguments.

Allowable Subject Matter
Claims 5, 11, 13, 18, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 14, 19-20, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20210014644A1) in view of Han (US20120027110A1).
Regarding Claim 1, Wu discloses a method of operating a wireless node (see FIG. 8), comprising: 
performing a first partial measurement of a first measurement type of a reference signal for positioning (RS-P) resource that includes multiple symbols (see para 83, The gNB has beams of PRS transmission configured as PRS resource set 1 … the UE may choose a set of PRS resources/i.e. partial measurement, (corresponding to PRS transmission beams) as the possible reference for reference signal time difference measurement (RSTD) calculation/i.e. the first measurement type … the UE can select one or more PRS beam(s) from the possible set S as the actual reference), 
the first partial measurement being measured across a first subset (see FIG. 8, para 83, the UE may choose a set of PRS resources/i.e. partial measurement, … the string of size 16 indicates whether the RSTD between the ith PRS resource and a reference PRS resource is reported (with bit ‘1’) or not reported (with bit ‘0’)); and 
transmitting a measurement report that includes an indication of the first partial measurement (see para 83, report configuration for providing feedback positioning measurements ... For each bit in the first bitmap, a string where each element's value indicates the PRS resource index/i.e. indication or ID of the measurement resource, used as the reference for the corresponding RSTD calculation is generated).
Wu discloses a report configuration for providing feedback positioning measurements using a string or bitmap (see para 71) to report PRS resource measurement.
However, it does not disclose the underlined: “subset of the multiple symbols”.
In the same field of endeavor, Han discloses: see para 86, The single PRS pattern may include a sequence of OFDM symbols to which the PRS is mapped. The PRS may be mapped to the sequence of OFDM symbols, at regular intervals of six subcarriers… and at paragraphs 89-90, the UE measures a reference signal time difference (RSTD) by using the PRS transmitted from each cell, and the UE transmits the measured RSTD to the BS; also see 100-101, FIG. 15 depicting subframe structures for PRS transmission, and FIG.15a depicting an OFDM symbol, in which the PRS can be transmitted, may be at least any one OFDM symbol among the fourth, sixth, seventh, ninth, tenth, eleventh, thirteenth, and fourteenth OFDM symbols.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wu, to indicate symbols for PRS resource as taught by Han, for effectively designing the structure of a reference signal (see Han, para 16).

Regarding Claim 2, Wu discloses the method of claim 1, wherein the first subset (see para 77, FIG. 5D, The first 4 bits (the first part) are corresponding to PRS resource set 1 to 4 in order).
Wu discloses a report configuration for providing feedback positioning measurements using a string or bitmap (see para 71) to report PRS resource measurement.
However, it does not disclose the underlined: “subset of the multiple symbols”.
In the same field of endeavor, Han discloses: see para 86, The single PRS pattern may include a sequence of OFDM symbols to which the PRS is mapped. The PRS may be mapped to the sequence of OFDM symbols, at regular intervals of six subcarriers… and at paragraphs 89-90, the UE measures a reference signal time difference (RSTD) by using the PRS transmitted from each cell, and the UE transmits the measured RSTD to the BS; also see 100-101, FIG. 15 depicting subframe structures for PRS transmission, and FIG.15a depicting an OFDM symbol, in which the PRS can be transmitted, may be at least any one OFDM symbol among the fourth, sixth, seventh, ninth, tenth, eleventh, thirteenth, and fourteenth OFDM symbols.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wu, to indicate symbols for PRS resource as taught by Han, for effectively designing the structure of a reference signal (see Han, para 16).

Regarding Claim 3, Wu discloses the method of claim 1, further comprising: performing a full measurement of the first measurement type of the RS-P resource, the full measurement being measured across all symbols of the RS-P resource (see para 62,  Due to the support of PRS beamforming in NR, when configured with multiple DL PRS resource sets, the UE is expected to measure and report RSTD for each DL PRS resource in all of the DL PRS resource sets … also see paragraphs 66-70, Kn: the number of DL PRS resources in the nth DL PRS resource set. Note that it is not necessary to have the same number of PRS resources for each set; … there are K1−1 RSTD values needed to be reported for PRS resource set 1, and so on, the total RSTD values to be reported for all the configured PRS resources will be Σi=1N (Ki−1) as shown in table 1).

Regarding Claim 4, Wu discloses the method of claim 3, wherein the measurement report includes indications of both the first partial measurement (see para 71, the UE and/or the network may select the reference PRS resource and/or PRS resource set accordingly in order for the UE to save reporting overhead) and the full measurement (see paragraphs 66-70, Kn: the number of DL PRS resources in the nth DL PRS resource set. … there are K1−1 RSTD values needed to be reported for PRS resource set 1, and so on, the total RSTD values to be reported for all the configured PRS resources will be Σi=1N (Ki−1) as shown in table 1).

Regarding Claim 6, Wu discloses the method of claim 1, wherein the first subset of symbols includes two or more contiguous symbols that begin at a starting symbol that is later than an initial symbol of the RS-P resource (see para 77, FIG. 5D, Since the first bit is of value ‘0’, then the 5th to 7th bit (e.g., the second part) are corresponding to PRS resource set 1 where the bit string of ‘101’ indicating RSTD1,3 is the same as RSTD1,2 ).
Wu discloses a report configuration for providing feedback positioning measurements using a string or bitmap (see para 71) to report PRS resource measurement.
However, it does not disclose the underlined: “subset of the multiple symbols”.
In the same field of endeavor, Han discloses: see para 86, The single PRS pattern may include a sequence of OFDM symbols to which the PRS is mapped. The PRS may be mapped to the sequence of OFDM symbols, at regular intervals of six subcarriers… and at paragraphs 89-90, the UE measures a reference signal time difference (RSTD) by using the PRS transmitted from each cell, and the UE transmits the measured RSTD to the BS; also see 100-101, FIG. 15 depicting subframe structures for PRS transmission, and FIG.15a depicting an OFDM symbol, in which the PRS can be transmitted, may be at least any one OFDM symbol among the fourth, sixth, seventh, ninth, tenth, eleventh, thirteenth, and fourteenth OFDM symbols.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wu, to indicate symbols for PRS resource as taught by Han, for effectively designing the structure of a reference signal (see Han, para 16).

Regarding Claim 7, Wu discloses the method of claim 1, further comprising: performing a second partial measurement of the first measurement type of the RS- P, the second partial measurement being measured across a second subset of the multiple symbols, the second subset of symbols being different than the first subset of symbols (see para 76, In case the RSTD values corresponding to the same set are not close by (e.g., difference >a threshold θ) for some PRS resource set(s). Then the UE can also generate a bitmap where a bit of value ‘0’ indicating that the RSTD reporting for that PRS set is not set level. FIG. 5C (e.g., report 520) illustrates an example where the 1st bit of value ‘0’ is corresponding to the 1st PRS resource set indicating that RSTD values for the 1st PRS resource set are not at the set level).

Regarding Claim 8, Wu discloses the method of claim 7, wherein a number of the first subset of symbols is the same as a number of the second subset of symbols (see para 61, FIG. 4, A UE is configured with N DL PRS resource sets 404a-n where each DL PRS resource set contains k DL PRS resources 406 and 408).

Regarding Claim 9, Wu discloses the method of claim 7, wherein a number of the first subset of symbols is different than a number of the second subset of symbols (see para 63-66, to efficient provide measurement feedback: N: the total number of configured DL PRS sets for a UE; Kn: the number of DL PRS resources in the nth DL PRS resource set. Note that it is not necessary to have the same number of PRS resources for each set).

Regarding Claim 10, Wu discloses the method of claim 7, wherein the measurement report includes indications of both the first partial measurement and the second partial measurement (see para 76, In case the RSTD values corresponding to the same set are not close by (e.g., difference >a threshold θ) for some PRS resource set(s). Then the UE can also generate a bitmap where a bit of value ‘0’ indicating that the RSTD reporting for that PRS set/i.e. first partial measurement. FIG. 5C (e.g., report 520) illustrates an example where the 1st bit of value ‘0’ is corresponding to the 1st PRS resource set indicating that RSTD values for the 1st PRS resource set are not at the set level. In this case, 3 RSTD values corresponding to the 1st PRS resource set and 3 RSTD values corresponding to other 3 PRS resource sets/i.e. second partial measurement, are reported together).

Regarding Claim 14, Wu discloses the method of claim 1, wherein partial measurements of the first measurement type are performed for multiple RS-Ps, and wherein reporting of the partial measurements is performed for less than all of the RS-Ps (see FIG. 7A, para 82, providing feedback positioning measurements… FIG. 7A, a 19-cell layout where each cell has an omni-direction antenna (in other words, one PRS resource per cell). It is assumed the target UE is inside the coverage of cell 1 and is configured to measure all 19 PRS resources…  Instead of reporting 18 RSTD values, the UE may generate 3 strings along with some RSTD results as the following FIG. 7B. The first string 752 is of 19 bits indicating whether time of arrivals TOA of all 19 PRS resources are measured (with bit ‘1’) or not (with bit ‘0’). The second string 754 whose value indicates the reference PRS resource index used in RSTD calculation. The third string 756 of 18 bits indicating the reported RSTDs are corresponding to PRS resource 2 and 8, respectively (e.g. RSTD2,1 and RSTD8,1 are reported) with respect to reference PRS resource 1. In the third string, the ith bit indicates an RSTD report corresponding to PRS resource i with respect to the reference PRS resource. Bit ‘1’ indicating the actual RSTD is reported while bit ‘0’ indicates that the RSTD is the same as that of the first bit in descend order with non-zero value).

Regarding Claim 19, Wu does not disclose details regarding: the measurement report includes an indication of the first subset of symbols.
In the same field of endeavor, Han discloses this limitation: see para 95, the UE measures a timing difference between the PRSs transmitted from the plurality of cells and reports the same to the BS. When each of the PRSs is mapped to the at least one positioning subframe/i.e. comprising subset of symbols for that subframe, and transmitted, each of the PRSs may be mapped based on a single PRS pattern irrespective of the type of the subframe according to the downlink subframe configuration. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wu, to indicate symbols for PRS resource as taught by Han, for effectively designing the structure of a reference signal (see Han, para 16).

Regarding Claim 20, Wu discloses the method of claim 1, wherein the first measurement type corresponds to a reference signal time difference (RSTD) measurement (see para 83, The gNB has beams of PRS transmission configured as PRS resource set 1 … the UE may choose a set of PRS resources/i.e. partial measurement, (corresponding to PRS transmission beams) as the possible reference for reference signal time difference measurement (RSTD) calculation/i.e. the first measurement type … the UE can select one or more PRS beam(s) from the possible set S as the actual reference) or 

Regarding Claim 29, Wu discloses a wireless node (see FIG. 13, mobile handset), comprising: 
a memory (see FIG. 13, mobile handset has memory 1304); 
a communication interface (see FIG. 13, mobile handset has serial I/O interface 1314); and 
at least one processor (see FIG. 13, mobile handset has processor 1302) communicatively coupled to the memory and the communication interface, the at least one processor configured to: 
perform a first partial measurement of a first measurement type of a reference signal for positioning (RS-P) resource (see para 83, The gNB has beams of PRS transmission configured as PRS resource set 1 … the UE may choose a set of PRS resources/i.e. partial measurement, (corresponding to PRS transmission beams) as the possible reference for reference signal time difference measurement (RSTD) calculation/i.e. the first measurement type … the UE can select one or more PRS beam(s) from the possible set S as the actual reference) see para 83, report configuration for providing feedback positioning measurements ... For each bit in the first bitmap, a string where each element's value indicates the PRS resource index/i.e. indication or ID of the measurement resource, used as the reference for the corresponding RSTD calculation is generated); 
cause the communication interface to transmit a measurement report that includes an indication of the first partial measurement (see para 83, report configuration for providing feedback positioning measurements ... For each bit in the first bitmap, a string where each element's value indicates the PRS resource index/i.e. indication or ID of the measurement resource, used as the reference for the corresponding RSTD calculation is generated).
Wu discloses a report configuration for providing feedback positioning measurements using a string or bitmap (see para 71) to report PRS resource measurement.
However, it does not disclose the underlined: “subset of the multiple symbols”.
In the same field of endeavor, Han discloses: see para 86, The single PRS pattern may include a sequence of OFDM symbols to which the PRS is mapped. The PRS may be mapped to the sequence of OFDM symbols, at regular intervals of six subcarriers… and at paragraphs 89-90, the UE measures a reference signal time difference (RSTD) by using the PRS transmitted from each cell, and the UE transmits the measured RSTD to the BS; also see 100-101, FIG. 15 depicting subframe structures for PRS transmission, and FIG.15a depicting an OFDM symbol, in which the PRS can be transmitted, may be at least any one OFDM symbol among the fourth, sixth, seventh, ninth, tenth, eleventh, thirteenth, and fourteenth OFDM symbols.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wu, to indicate symbols for PRS resource as taught by Han, for effectively designing the structure of a reference signal (see Han, para 16).

Claims 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view Han, in view of Fraunholz (WO2022081125A1).
Regarding Claim 12, Wu in view of Han discloses partial measurement of positioning reference signal, but does not disclose details regarding: determining whether a spoofing attack is associated with the RS-P based at least in part upon the 
In the same field of endeavor, Fraunholz discloses this limitation: see FIG. 2, page 19, lines 22-29, a spoofing UE remotely pretends to be present at a service point (e.g. a bank, ATM, a vending machine, etc.). For verification it may be checked whether the target UE really locates at the service position measured through the regular positioning estimation. For this, the local management function (LMF/base station) schedules an on-demand PRS at the service position using beamforming, and requests the UE to measure the on-demand PRS. If a UE is not present at the service point, the measurement cannot be executed and nor report is received, therefore the presence of a spoofing UE can be assumed. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Wu and Han, to determine whether a spoofing attack is associated with the positioning reference signal RS-P as taught by Fraunholz, to alert security notice to a security layer of the service application that it detected a spoofing attempt (see Fraunholz, page 19, lines 30-31).

Regarding Claim 15, Wu in view of Han discloses partial measurement of positioning reference signal, but does not disclose details regarding: the reporting of the partial measurements is performed periodically, aperiodically, or semi-periodically.
In the same field of endeavor, Fraunholz discloses this limitation: see page 14, lines 10-14, the positioning reference signal is an aperiodic positioning reference signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Wu and Han, to transmit periodic positioning reference signal RS-P as taught by Fraunholz, to further decrease the chances that a spoofing device is able to receive the positioning reference signal and is able to spoof a position. (see Fraunholz, page 14, lines 13-14).

Regarding Claim 16, Wu in view of Han discloses partial measurement of positioning reference signal, but does not disclose details regarding: the measurement report is transmitted in response to an on-demand request
In the same field of endeavor, Fraunholz discloses this limitation: see page 19, lines 19-20, a UE can be requested to measure the on-demand PRS and report results back to the LMF/base station for security verification purpose.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Wu and Han, to measure and repost on-demand positioning reference signal RS-P as taught by Fraunholz, to verify whether the UE location is legitimate or spoofed (see Fraunholz, page 19, line 17).

Regarding Claim 17, Wu in view of Han discloses partial measurement of positioning reference signal, but does not disclose details regarding: 
the on-demand request is configured to request a single partial measurement indication or multiple partial measurement indications.
In the same field of endeavor, Fraunholz discloses this limitation: see FIG. 3A, page , lines 2-5, Fig. 3a, a PRS is sent to the position A via beams BS la, BS2a of base stations BSI and BS2. A true UE located at the position A is supposed to measure and report one or more respective positioning measurement(s) based on the on-demand PRS 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Wu and Han, to measure and repost on-demand positioning reference signal RS-P as taught by Fraunholz, to verify whether the UE location is legitimate or spoofed (see Fraunholz, page 19, line 17).

Claims 21-23, 25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view Han, in view of Graham (GB 2596073 A). 
Regarding Claim 21, Wu discloses a method of operating a communications device, comprising: 
receiving, from a wireless node, a measurement report that includes an indication of a first partial measurement of a first measurement type of a reference signal for positioning (RS-P) resource that includes multiple symbols (see para 83, report configuration for providing feedback positioning measurements ... For each bit in the first bitmap, a string where each element's value indicates the PRS resource index/i.e. indication or ID of the measurement resource, used as the reference for the corresponding RSTD calculation is generated), the first partial measurement being measured by the wireless node across a first subset (see FIG. 8, para 83, the UE may choose a set of PRS resources/i.e. partial measurement, … the string of size 16 indicates whether the RSTD between the ith PRS resource and a reference PRS resource is reported (with bit ‘1’) or not reported (with bit ‘0’)); 
Wu discloses a report configuration for providing feedback positioning measurements using a string or bitmap (see para 71) to report PRS resource measurement.
However, it does not disclose the underlined: “subset of the multiple symbols”.
In the same field of endeavor, Han discloses: see para 100-101, FIG. 15 (b) depicting possible resource elements for PRS in a subframe structure for PRS transmission … an OFDM symbol in which the PRS can be transmitted is the same as that of the normal subframe.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wu, to indicate symbols for PRS resource as taught by Han, for effectively designing the structure of a reference signal (see Han, para 16).
Wu in view of Han does not disclose details: determining whether a spoofing attack is associated with the RS-P based at least in part upon measurement information included in the measurement report.
In the same field of endeavor, Graham discloses this limitation: see FIG. 7, page 13, lines 1-10, The Railway Control Centre determines that the new position 23x received is unrealistic to represent a genuine change in position for the train 23 since the last time the GPS / GNSS location was received by the Railway Control Centre. As illustrated, the spoofed position 23x would represent a change in position 25 of the train. The software module 10 in the Railway Control Centre 12 compares the distance 25 between the spoofed position 23x and the previous genuine position 23 and considers the time elapsed between these two position reports, to calculate an apparent average speed.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Wu and Han, to determine whether a spoofing attack is associated with the positioning reference signal RS-P based on the position reports as taught by Graham, to avoid potential safety issues depending on the use of the information received (see Graham, page 13, line 23).

Regarding Claim 22, Wu discloses the method of claim 21, wherein the first subset of symbols includes two or more contiguous symbols that begin at an initial symbol of the RS-P resource (see para 77, FIG. 5D, The first 4 bits (the first part) are corresponding to PRS resource set 1 to 4 in order).
Wu discloses a report configuration for providing feedback positioning measurements using a string or bitmap (see para 71) to report PRS resource measurement.
However, it does not disclose the underlined: “subset of the multiple symbols”.
In the same field of endeavor, Han discloses: see para 86, The single PRS pattern may include a sequence of OFDM symbols to which the PRS is mapped. The PRS may be mapped to the sequence of OFDM symbols, at regular intervals of six subcarriers… and at paragraphs 89-90, the UE measures a reference signal time difference (RSTD) by using the PRS transmitted from each cell, and the UE transmits the measured RSTD to the BS; also see 100-101, FIG. 15 depicting subframe structures for PRS transmission, and FIG.15a depicting an OFDM symbol, in which the PRS can be transmitted, may be at least any one OFDM symbol among the fourth, sixth, seventh, ninth, tenth, eleventh, thirteenth, and fourteenth OFDM symbols.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wu, to indicate symbols for PRS resource as taught by Han, for effectively designing the structure of a reference signal (see Han, para 16).

Regarding Claim 23, Wu discloses the method of claim 21, wherein the measurement report or a separate measurement report includes a full measurement of the first measurement type of the RS- P resource, the full measurement being measured by the wireless node across all symbols of the RS-P resource (see para 62,  Due to the support of PRS beamforming in NR, when configured with multiple DL PRS resource sets, the UE is expected to measure and report RSTD for each DL PRS resource in all of the DL PRS resource sets … also see paragraphs 66-70, Kn: the number of DL PRS resources in the nth DL PRS resource set. Note that it is not necessary to have the same number of PRS resources for each set; … there are K1−1 RSTD values needed to be reported for PRS resource set 1, and so on, the total RSTD values to be reported for all the configured PRS resources will be Σi=1N (Ki−1) as shown in table 1).

Regarding Claim 25, Wu discloses the method of claim 21, wherein the measurement report or a separate measurement report includes an indication of a second partial measurement of the first measurement type of the RS-P, the second partial measurement being measured across a second subset of the multiple symbols, the second subset of symbols being different than the first subset of symbols (see para 76, In case the RSTD values corresponding to the same set are not close by (e.g., difference >a threshold θ) for some PRS resource set(s). Then the UE can also generate a bitmap where a bit of value ‘0’ indicating that the RSTD reporting for that PRS set is not set level. FIG. 5C (e.g., report 520) illustrates an example where the 1st bit of value ‘0’ is corresponding to the 1st PRS resource set indicating that RSTD values for the 1st PRS resource set are not at the set level).

Regarding Claim 27, Wu discloses the method of claim 21, wherein partial measurements of the first measurement type are performed by the wireless node for multiple RS-Ps, and wherein reporting of the partial measurements is performed for less than all of the RS-Ps (see FIG. 7A, para 82, providing feedback positioning measurements… FIG. 7A, a 19-cell layout where each cell has an omni-direction antenna (in other words, one PRS resource per cell). It is assumed the target UE is inside the coverage of cell 1 and is configured to measure all 19 PRS resources…  Instead of reporting 18 RSTD values, the UE may generate 3 strings along with some RSTD results as the following FIG. 7B. The first string 752 is of 19 bits indicating whether time of arrivals TOA of all 19 PRS resources are measured (with bit ‘1’) or not (with bit ‘0’). The second string 754 whose value indicates the reference PRS resource index used in RSTD calculation. The third string 756 of 18 bits indicating the reported RSTDs are corresponding to PRS resource 2 and 8, respectively (e.g. RSTD2,1 and RSTD8,1 are reported) with respect to reference PRS resource 1. In the third string, the ith bit indicates an RSTD report corresponding to PRS resource i with respect to the reference PRS resource. Bit ‘1’ indicating the actual RSTD is reported while bit ‘0’ indicates that the RSTD is the same as that of the first bit in descend order with non-zero value).

Regarding Claim 28, Wu in view of Han discloses partial measurement of positioning reference signal, but does not disclose details regarding: the measurement report is received in response to an on-demand request.
In the same field of endeavor, Fraunholz discloses this limitation: see page 19, lines 19-20, a UE can be requested to measure the on-demand PRS and report results back to the LMF/base station for security verification purpose.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Wu and Han, to measure and repost on-demand positioning reference signal RS-P as taught by Fraunholz, to verify whether the UE location is legitimate or spoofed (see Fraunholz, page 19, line 17).

Regarding Claim 30, Wu discloses a communications device (see FIG. 2, base station 280a), comprising: 
a memory (see FIG. 2, base station 280a will have memory); 
a communication interface (see FIG. 2, base station 280a will have communication interface); and at least one processor communicatively coupled to the memory and the communication interface, the at least one processor configured to: 
receive, via the communication interface, from a wireless node, a measurement report that includes an indication of a first partial measurement of a first measurement type of a reference signal for positioning (RS-P) resource see para 83, report configuration for providing feedback positioning measurements ... For each bit in the first bitmap, a string where each element's value indicates the PRS resource index/i.e. indication or ID of the measurement resource, used as the reference for the corresponding RSTD calculation is generated), the first partial measurement being measured by the wireless node across a first subset of resources (see FIG. 8, para 83, the UE may choose a set of PRS resources/i.e. partial measurement, … the string of size 16 indicates whether the RSTD between the ith PRS resource and a reference PRS resource is reported (with bit ‘1’) or not reported (with bit ‘0’)); 
Wu discloses a report configuration for providing feedback positioning measurements using a string or bitmap (see para 71) to report PRS resource measurement.
However, it does not disclose the underlined: “subset of the multiple symbols”.
In the same field of endeavor, Han discloses: see para 100-101, FIG. 15 (b) depicting possible resource elements for PRS in a subframe structure for PRS transmission … an OFDM symbol in which the PRS can be transmitted is the same as that of the normal subframe.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wu, to indicate symbols for PRS resource as taught by Han, for effectively designing the structure of a reference signal (see Han, para 16).
Wu in view of Han does not disclose details: determining whether a spoofing attack is associated with the RS-P based at least in part upon measurement information included in the measurement report.
In the same field of endeavor, Graham discloses this limitation: see FIG. 7, page 13, lines 1-10, The Railway Control Centre determines that the new position 23x received is unrealistic to represent a genuine change in position for the train 23 since the last time the GPS / GNSS location was received by the Railway Control Centre. As illustrated, the spoofed position 23x would represent a change in position 25 of the train. The software module 10 in the Railway Control Centre 12 compares the distance 25 between the spoofed position 23x and the previous genuine position 23 and considers the time elapsed between these two position reports, to calculate an apparent average speed.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Wu and Han, to determine whether a spoofing attack is associated with the positioning reference signal RS-P based on the position reports as taught by Graham, to avoid potential safety issues depending on the use of the information received (see Graham, page 13, line 23).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view Han, in view of Graham (GB 2596073 A), further in view of Goyal (WO 2021030583 A1).
Regarding Claim 26, Wu in view of Han, in view of Graham does not disclose details regarding: receiving at least one additional measurement report comprising at least one additional indication of at least one additional partial measurement of a second measurement type of the RS- P resource, the at least one additional partial measurement being measured by the wireless node across at least one subset of symbols of the multiple symbols.
In the same field of endeavor, Goyal discloses this limitation: see para 154,  If the target WTRU performs measurements using the reference signals from one or more anchor WTRUs, the target WTRU may send a measurement report (e.g., comprising one or more of RS identifier, angular info, RSTD, Rx-Tx time difference/i.e. one additional measurement report other than RSTD, RSRP, etc.) to the configured destination anchor WTRU.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Wu, Han and Graham to determine an additional measurement report as taught by Goyal, to accurately determine the geographical location of a WTRU based on multiple position reports.


Response to Arguments
Applicant's arguments filed on 09/28/2022 have been fully considered but they are not persuasive as detailed below:
On page 9, the Applicant argues that “…even through the PRS resource set is partially measured, no individual PRS resource is partially measured in Wu. Hence, Wu fails to disclose or suggest “performing a first partial measurement of a first measurement type of a reference signal for positioning (RS-P) resource” as recited in independent claim 1 and similarly recited in independent claim 29. 
The Examiner respectfully disagrees. The claim limitation recites in part: “… performing a first partial measurement of a first measurement type of a reference signal for positioning (RS-P) resource that includes multiple symbols, the first partial measurement being measured across a first subset of the multiple symbols…”. 
As per the claim limitation above, the first partial measurement is claimed to be across a first subset of symbols, and hence Wu clearly discloses in FIG. 8, para 83, the UE may choose a set of PRS resources … the string of size 16 indicates whether the RSTD between the ith PRS resource and a reference PRS resource is reported (with bit ‘1’) or not reported (with bit ‘0’), i.e. a string representation of PRS resources. Han discloses a PRS frame structure at the symbol level. The Applicant has not claimed: “individual PRS resource is partially measured”. In Wu, as depicted in FIG. 8, PSR resource indicated as “1” are measured, whereas the PSR resource indicated as “0” is not measured from the PRS set of PSR resources. 
Hence, Wu in view of Han clearly discloses the above limitation.

On page 9, the Applicant argues that: “… even if the PRS resources in Wu are comprised of a set of symbols as taught by Han, there is no basis in Wu or Han for performing a partial measurement of the PRS resource “across a first subset of the multiple symbols” as recited in independent claims…”.
Same response as above.

On page 10, the Applicant argues that: “…In Fraunholz, the presence/absence of the measurement report is how spoofing is detected. The actual measurement information in the measurement report is therefore irrelevant to the spoofing analysis. Hence, Fraunholz cannot disclose or suggest spoof detection “based at least in part upon measurement information included in the measurement report” (Emphasis is Amendment) as recited in independent claims 21 and 30, as amended”. 
	This limitation is rejected based on new grounds of rejection and is hence mute. As detailed in the rejection above, please refer to the new reference Graham (GB 2596073 A) that discloses the amended limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472